Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE
Reasons for Allowance
Applicant filed a Terminal Disclaimer that was approved by the Office on June 2, 2022.  As such, the double patenting rejections are withdrawn.  Further, Applicant amended the claims to require particles with a specific surface area (SSA) of at least 18 m2/g.  To produce a composition with this property, a specific process must be undertaken.  Compounds that are produced by milling, e.g., would not have a SSA claimed.  The Liversidge reference (US2006/0188566A1) (i.e., the closest prior art) does not describe producing particles that would have the claimed properties.  As such, there is no motivation to undertake specific steps to produce a product with the claimed SSA.
Claims 1-12 and 14-23 are allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED BARSKY whose telephone number is (571) 272-2795.  The examiner can normally be reached on Monday through Friday, 9:30 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571) 272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628